Citation Nr: 0113092	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  94-03 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for sinusitis with history 
of dacryoadenitis with headache component, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1959 to 
December 1960.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) declined to increase a 
disability evaluation of 10 percent for sinusitis with 
history of dacryoadenitis with headache component.  The Board 
remanded the case in April 1998 in order to accommodate the 
appellant's request for a hearing before a member of the 
Travel Board.  

In a letter dated in November 20, 2000, the appellant was 
notified that his personal hearing before a member of the 
Travel Board was scheduled for January 9, 2001.  He failed to 
report to the hearing.  He previously canceled a scheduled 
Travel Board hearing on October 19, 2000 due to car troubles.  
He did not request postponement of his last scheduled 
hearing, and he has not provided good cause for his failure 
to appear or requested a new hearing.  As such, the Board 
will proceed with his appeal as if his request for a hearing 
has been withdrawn.  38 C.F.R. § 20.702(d) (2000).


FINDINGS OF FACT

The appellant's sinusitis with history of dacryoadenitis with 
headache component is manifested by no more than 6 
incapacitating episodes per year which are no more than 
moderate in degree and do not require prolonged antibiotic 
treatment.  There is no evidence of significant purulence, 
polyps, moderate crusting, ozena, permanent hypertrophy of 
turbinates or significant obstruction of nasal passage.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
sinusitis with history of dacryoadenitis with headache 
component have not been met.  38 U.S.C.A. §§ 1155 (West 
1991); 38 C.F.R. § 4.97; Diagnostic Codes 6501, 6510, 6514 
(1994); 38 C.F.R. § 4.97, Diagnostic Codes 6510, 6514, 6522 
(2000); Veterans Claims Assistance Act (VCAA) of 2000, Pub. 
L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law requires 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim and includes other notice 
and duty to assist provisions.  See VCAA, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  These provisions are 
potentially applicable to the claim on appeal.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096-2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA.  
By virtue of a Statement of the Case (SOC), the appellant and 
his representative have been given notice of the information, 
medical evidence and/or lay evidence necessary to 
substantiate the claim.  The RO has associated with the 
claims folder all clinical records identified by him as 
pertinent to his claim on appeal and has provided him VA nose 
and sinus examination.  He testified before the RO in 1997 
and failed to report for a scheduled hearing before a Member 
of the Travel Board in 2001.  Based upon the regulatory 
criteria for sinusitis, the Board notes that the appellant's 
VA clinical records, which document his frequency of 
treatment for sinusitis, is the most probative evidence of 
record.  As the record is complete, the Board finds that no 
reasonable possibility exists that any further assistance 
would aid in substantiating the claim.  Therefore, the Board 
finds no prejudice accrues to the appellant in proceeding 
with his claim at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The appellant contends that he is entitled to a rating in 
excess of 10 percent for his service connected sinusitis with 
history of dacryoadenitis with headache component.  
Historically, he was treated for acute dacryoadenitis and 
upper respiratory infection (URI) in service.  The RO has 
accepted his July 1994 VA Form 21-4138 filing as the date of 
claim for an increased rating. 

In pertinent part, the appellant's VA clinical records reveal 
the following recent history of treatment for sinusitis:

1994

1) July 8, 1994 - he was seen for complaint of painful 
sinuses of two day's duration and inability to sleep.  He 
was diagnosed with sinusitis and prescribed Dimetapp, 
fluids and aspirin (ASA)
2) December 27, 1994 - he was seen for complaint of sinus 
pain, congestion, head pressure and dizziness.  His 
physical examination was significant for facial maxillary 
and supraorbital tenderness.  He was diagnosed with 
sinusitis and prescribed Septra, limited Darvon and 
Tylenol

1995

1) January 3, 1995 -he was seen for complaint of dizziness, 
bitter taste in the back of mouth, nausea, low back pain 
and cough secondary to post-nasal drip.  He was given an 
assessment of URI and continued on Bactrim (Septra) and 
Tylenol.  He was also given a prescription of Dimetapp.
2) February 13, 1995 - he was seen for complaint of sinus 
discharge and headache with purulent discharge of two days 
duration.  His physical examination revealed some 
paranasal drainage.  He was diagnosed with sinusitis and 
prescribed medication.
3) May 11, 1995 - he was seen for complaint of sinus 
infection, pounding headache, sore throat and cough with 
white sputum production of one day's duration.  He was 
given an impression of URI and prescribed Deconamine S-R 
and a 7-day supply of Ampicillin.
4) June 23, 1995 - he was seen for complaint of sinus 
infection, bad breath, throat with "green" discharge, bad 
taste and cough.  His physical examination was significant 
for minimal infection of the pharynx without discharge and 
questionable frontal transillumination.  He was diagnosed 
with probable sinusitis and prescribed Actifed, 
Novahistine DH, Tylenol and a 7-day supply of Augmentin.
5) July 18, 1995 - he was seen for complaint of sinus 
infection with headaches, yellow runny nose, cough with 
yellow sputum, tickle in throat and ringing in ears of one 
day's duration.  His physical examination was significant 
for infected nose mucosa and left maxillary tenderness.  
He was given an assessment of history of recurrent 
sinusitis which was treated with Sudafed.
6) August 17, 1995 - he was seen with complaint of continuing 
headaches and sinusitis.  His physical examination was 
unremarkable.
7) November 16, 1995 - he was seen with complaint of sinus 
trouble and headaches.  His physical examination was 
unremarkable, but it was noted that a computerized 
tomography (CAT) scan reported noted probable low-grade 
ethmoid sinusitis.  He was prescribed Beconase Nasal 
Spray, Actifed and a 10-day supply of Amoxicillin.

1996

1) January 9, 1996 - he was seen for complaint of headache 
and stuffy nose for an undecipherable period of time.  His 
physical examination was unremarkable.
2) January 26, 1996 - he reported for a scheduled visit to 
the Ear, Nose and Throat (ENT) clinic.  He reported 
continuous symptoms of frontal headaches and nasal 
congestion.  His physical examination and x-ray 
examinations were within normal limits (WNL).  A CAT scan 
was also within normal limits although there was 
questionable ethmoiditis.  He was given impressions of 
probable tension headaches with no evidence of sinusitis.
3) February 14, 1996 - he was seen for complaint of drainage 
from nostrils and mucous with some bloody material of 2 
day's duration.  He also complained of fever, chills, 
frontal pain, minimal cough and sore throat.  It was noted 
that he had CAT scan evidence of probable low-grade 
ethmoid sinusitis.  His physical examination was 
essentially unremarkable.  He was diagnosed with sinusitis 
and prescribed Beconase Nasal Spray and a 10-day supply of 
erythromycin (EES).
4) June 14, 1996 - he complained of a long-standing history 
of post-nasal drainage and mid-facial headache on VA nose 
and sinus examination.  He frequently noted profound post-
nasal drainage, associated with eating, which caused him 
anxiety.  He frequently used antihistamines, decongestants 
and nasal steroid preparations.  He also complained of 
occasional sinus infection requiring antibiotics.  On 
examination, his external nose and nares appeared normal.  
His septum was relatively midline.  His inferior and 
middle turbinates were within normal limits.  No masses 
were appreciated.  He was given a diagnosis of probable 
allergic rhinitis with vasomotor component.    
5) September 16, 1996 - he was seen with complaint of 
nonspecific headache, nose congestion and inability to 
sleep of 2 day's duration.  His physical examination was 
significant for rhinorrhea and he was given a diagnosis of 
sinus headache.  He was prescribed Beconase Nasal Spray 
and Deconamine SR.
6) December 10, 1996 - he called in with complaint of sinus 
infection, clear nasal drainage and sore throat of 1 day's 
duration.  He was unable to report to the clinic and was 
prescribed a 7-day supply of Amoxicillin. 

1997

1) May 29, 1997 - he was seen for complaint of sinus 
problems, watery eyes, rhinorrhea, itchy throat, cough and 
bad breath of 1 week's duration.  His physical examination 
was significant for trace rhinorrhea, mild tearing and mildly 
infected pharynx.  He was diagnosed with URI which was 
treated with Deconamase SR and a 7-day supply of Amoxicillin.

In July 1997, the appellant testified to recurrent sinus 
infections with crusty nose and daily incapacitating 
headaches.  He had a standing prescription for antihistamines 
and antibiotics.  He took Tylenol for his headaches.  He 
recalled 2-3 sinus infections since the beginning of 1997 and 
4-5 infections in 1996.  He often didn't bothering seeking 
medical treatment.  He claimed that his episodes of sinus 
infections were incapacitating and required bedrest.  His 
symptoms included sinus congestion, crusted nose, dizziness, 
choking, post-nasal, facial tenderness and bad breath.

An examination that was conducted for evaluation purposes in 
June 1996, disclosed that the nares and turbinates were 
normal.  The septum was inline and there were no masses.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2098-99 (2000) (codified as amended at 38 U.S.C. § 5107(b)).  
See also 38 C.F.R. § 4.3 (2000).  The Board has considered 
all the evidence of record, but has reported only the most 
probative evidence regarding the current degree of impairment 
which consists of records generated in proximity to and since 
the claim on appeal.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

The severity of a disease of the nose and throat is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities 
at 38 C.F.R. § 4.97.  Effective on October 7, 1996, the 
regulations pertaining to evaluations for diseases of the 
nose and throat, to include sinusitis, changed.  See 61 Fed. 
Reg. 46,720 (1996).  The Board is prohibited from applying 
the new regulations prior to the effective date, see 
38 U.S.C.A. § 5110(g) (West 1991); VA O.G.C. Prec. 3-2000 
(April 10, 2000), but must apply the most favorable version 
from and after the effective date of amendment.  See Karnas 
v. Derwinski, 1 Vet.App. 308 (1991).  The RO has considered 
the regulatory changes and the Board will do likewise.  As 
addressed below, the Board finds that neither the old or new 
regulatory criteria are more favorable in application to the 
appellant.

The RO has assigned a 10 percent evaluation for sinusitis 
with history of dacryoadenitis with headache component under 
Diagnostic Code 6510 (chronic panusinusitis).  Under both the 
old and new criteria, chronic pansinusitis is evaluated under 
the general rating criteria for sinusitis.  See 38 C.F.R. 
§ 4.97, Diagnostic Codes 6510 and 6514 (1994 and 2000).  
Under the old criteria, the 10 percent rating contemplated 
moderate sinusitis with discharge or crusting or scabbing, 
infrequent headaches.  Under the new criteria, the 10 percent 
rating contemplates one or two incapacitating episodes of 
sinusitis per year requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.

Under the criteria in effect prior to October 1996, a 30 
percent evaluation for sinusitis under Diagnostic Code 6514 
was warranted for severe sinusitis with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence.  The 
maximum 50 percent rating was warranted for postoperative 
sinusitis, following radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.  Of potential 
application, a 30 percent rating was also warranted for 
chronic, atrophic rhinitis with moderate crusting and ozena, 
atrophic changes.  See 38 C.F.R. § 4.97, Diagnostic Code 6501 
(1994).

Under the criteria currently in effect, a 30 percent 
evaluation under Diagnostic Code 6514 is warranted for three 
or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 50 percent evaluation is 
warranted following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  The 
new regulatory criteria clarifies that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Codes 
6514, Note (2000).

Furthermore, the regulatory changes in 1996 replaced the 
criteria for chronic, atrophic rhinitis under Diagnostic Code 
6501 with two separate Diagnostic Codes for allergic and 
bacterial rhinitis.  Under Diagnostic Code 6522, allergic or 
vasomotor rhinitis without polyps, but with greater than 50-
percent obstruction of nasal passage on both sides or 
complete obstruction of one side, warrants a 10 percent 
evaluation.  A 30 percent rating is warranted where polyps 
are present.  Under Diagnostic Code 6523, bacterial rhinitis 
with permanent hypertrophy of turbinates and with greater 
than 50-percent obstruction of nasal passage on both sides or 
complete obstruction of one side, warrants a 10 percent 
evaluation.  A 30 percent rating is warranted for 
rhinoscleroma.

Upon review of the evidence, the Board finds that the 
evidence of record preponderates against a rating in excess 
of 10 percent for sinusitis with history of dacryoadenitis 
with headache component during the entire appeal period.  VA 
clinical records document the appellant's treatment and 
diagnosis of sinusitis and/or URI on 2 occasions in 1994, 6 
occasions in 1995, 4 occasions in 1996 and 1 occasion in 
1997.  His VA clinical records describe "mild" infections 
characterized by pain and headaches which last several days 
in duration.  His antibiotic treatment has lasted from 7-10 
day's in duration.  There is no medical prescription of 
bedrest nor opinion that his symptoms were incapacitating in 
degree.  There is also no evidence of polyps, significant 
purulence, moderate crusting, ozena, permanent hypertrophy of 
turbinates or significant obstruction of nasal passage.  

In so concluding, the Board is aware of the appellant's 
description that his sinusitis episodes are incapacitating in 
degree and/or more frequent in frequency than shown by his VA 
clinical records.  His contentions are not supported by the 
medical evidence of record.  The Board finds the descriptions 
of his sinus infections by trained medical personnel are more 
probative regarding the severity of his symptoms than those 
of a lay person untrained in medical matters.  As shown by 
clinic visits on August 17, 1995, January 9, 1996 and January 
26, 1996, his complaint of sinus pain and headache do not 
always correlate with a diagnosis of sinusitis and/or 
rhinitis.  Thus, the Board finds that his sinusitis with 
history of dacryoadenitis with headache component is 
manifested by no more than 6 incapacitating episodes per year 
which are no more than moderate in degree and do not require 
prolonged antibiotic treatment.  There is no evidence of 
significant purulence, polyps, moderate crusting, ozena, 
permanent hypertrophy of turbinates or significant 
obstruction of nasal passage.  As such, an increased rating 
is not warranted under either the old or new criteria for 
assessing the severity of sinusitis and rhinitis.  There is 
no doubt to be resolved in his favor.

Finally, the Board does not find that the appellant's 
sinusitis with history of dacryoadenitis with headache 
component presents such an unusual or exceptional disability 
picture as to require referral of the claim by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service.  See Bagwell v. Brown, 9 Vet.App. 337 (1996).  The 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
criteria of 38 C.F.R. § 3.321(b)(1) provides that an 
extraschedular evaluation may be assigned for an exceptional 
or unusual disability picture, with such related factors as 
marked inference with employment or frequent periods of 
hospitalization, which results in an impractical application 
of the regular schedular standards.  In this case, the 
appellant has not been frequently hospitalized for his 
disability.  Additionally, there is no medical evidence of 
record suggesting that his sinusitis disability markedly 
interferes with normal work activities.  As such, the Board 
finds no basis for further action on this question.  VA 
O.G.C. Prec. 6-96 (Aug. 16, 1996).

ORDER

A rating in excess of 10 percent for sinusitis with history 
of dacryoadenitis with headache component is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

